                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF NEW YORK

JOCELYN PETTENATO, JILL LAW,
ANITRA STEWART, AND ALL OTHERS
SIMILARLY SITUATED,

         Plaintiffs,
                                                            Civil Action No. 1:19-cv-01646-JPO-BCM
v.

BEACON HEALTH OPTIONS, INC.,
BEACON HEALTH STRATEGIES LLC,
AND VALUEOPTIONS FEDERAL
SERVICES, INC.

         Defendants.


                   PLAINTIFFS’ UNOPPOSED MOTION AND ORDER ON
             THE DISMISSAL OF PLAINTIFF KATHERINE SANCHEZ CIONGOLI

            Plaintiffs, by and through their counsel, pursuant to Federal Rule of Civil Procedure

     41(a)(2) request that the Court enter an Order dismissing Plaintiff Katherine Sanchez Ciongoli. In

     further support of this Unopposed Motion, Plaintiffs state as follows:

            1.         Plaintiffs filed the Complaint on February 21, 2019. Dkt. 1.

            2.         Plaintiffs filed a First Amended Complaint on May 2, 2019. Dkt. 20.

            3.         Plaintiff Katherine Sanchez Ciongoli filed a consent form to opt into the lawsuit on

     February 21, 2019. Dkt. 3-5.

            4.         Plaintiff Katherine Sanchez Ciongoli now wishes to dismiss her claims against all

     Defendants with prejudice.

            5.         Defendants do not oppose the entry of an order dismissing Plaintiff Katherine

     Sanchez Ciongoli with prejudice.

            NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

            (a) Plaintiff Katherine Sanchez Ciongoli’s claims are dismissed with prejudice;
            (b) All other Plaintiffs’ claims are unaffected by this Order.



                                                        1
       Date: January 15, 2020

       Respectfully submitted,

        By: /s/ Maureen A. Salas

        WERMAN SALAS P.C
        Douglas M. Werman, pro hac vice
        dwerman@flsalaw.com
        Maureen A. Salas, pro hac vice
        msalas@flsalaw.com
        77 West Washington St., Suite 1402
        Chicago, IL 60602
        (312) 419-1008

        THE HEDGPETH LAW FIRM, PC
        Travis M. Hedgpeth, pro hac vice
        travis@hedgpethlaw.com
        3050 Post Oak Bldv., Suite 510
        Houston, Texas 77056

        SIEGEL LAW GROUP PLLC
        Jack Siegel, pro hac vice
        jack@siegellawgroup.biz
        2820 McKinnon, Suite 5009
        Dallas, Texas 75201

        THE SATTIRAJU LAW FIRM P.C.
        Ravi Sattiraju
        rsattiraju@sattirajulawfirm.com
        116 Village Bldv.#200
        Princeton, NJ 08540

        Attorneys for Plaintiffs



Dated: January 16, 2020                      SO ORDERED
       New York, New York


                                        HON. PAUL OETKEN
                                       United States District Judge




                                                    2
